                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ERIC YLMO SANFORD,                                   Case No. 18-cv-01000-HSG
                                   8                     Plaintiff,                           ORDER GRANTING PLAINTIFF'S
                                                                                              REQUEST FOR AN EXTENSION OF
                                   9              v.                                          TIME TO OPPOSE SUMMARY
                                                                                              JUDGMENT MOTION; DENYING
                                  10     G. GUDINO, et al.,                                   REQUEST TO STAY OR DISMISS
                                                                                              SUMMMARY JUDGMENT MOTION
                                  11                     Defendants.
                                                                                              Re: Dkt. No. 25
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff has requested a thirty-day extension of time to file his opposition to Defendants’

                                  15   motion for summary judgment or, in the alternative, that the Court stay or dismiss the summary

                                  16   judgment motion until he has obtained the necessary information to oppose the motion. Dkt. No.

                                  17   25. Specifically, Plaintiff states that he will not receive an answer to his interrogatories until April

                                  18   15, 2019. The Court will not stay or dismiss the summary judgment motion. However, the Court

                                  19   will GRANT Plaintiff a thirty-day extension of time after he has received the requested discovery

                                  20   to oppose the summary judgment motion. Plaintiff shall file his opposition to the summary

                                  21   judgment motion by May 15, 2019. Defendants shall file a reply brief no later than 14 days after

                                  22   the date the opposition is filed. The motion shall be deemed submitted as of the date the reply

                                  23   brief is due. No hearing will be held on the motion.

                                  24          If Plaintiff finds that he requires another extension of time in order to gather the necessary

                                  25   evidence to oppose the motion, he may file another request for an extension of time. In his

                                  26   request, he should specify what discovery is sought, how this discovery is relevant to opposing the

                                  27   summary judgment motion, and when he expects to receive the discovery. Any requests for

                                  28   extensions of time should be filed no later than the deadline sought to be extended and must be
                                   1   accompanied by a showing of good cause.

                                   2         This order terminates Dkt. No. 25.

                                   3         IT IS SO ORDERED.

                                   4   Dated: 4/12/2019

                                   5                                              ______________________________________
                                                                                  HAYWOOD S. GILLIAM, JR.
                                   6                                              United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                  2
